Exhibit 10.1

 

ROYAL BUSINESS OPERATINGLINE LOAN AGREEMENT

 

The following terms and conditions of this loan agreement (the “Agreement”)
apply to the Royal Business OperatingLine (the “OperatingLine”) offered by Royal
Bank of Canada (“RBC”) to a customer (the Customer”).

 

1. Definitions

 

“Account” means the Customer’s OperatingLine loan account that RBC has opened in
the Customer’s name at the Branch;

 

“Branch” means the branch indicated in section 21 of the Agreement;

 

“Credit Limit” means the maximum amount set out under the heading “Credit Limit”
in section 21 of the Agreement;

 

“Debt” means, on any day, the total principal amount that is debited or
transferred from the Account under the Agreement, plus interest and fees;

 

“Interest Payment Day” means the day indicated as such in section 21 of the
Agreement;

 

“Interest Rate” means the annual interest rate indicated in section 21 of the
Agreement;

 

“Minimum Retained Balance” means the minimum retained balance indicated in
section 21 of the Agreement;

 

“Minimum Revolvement Amount” means the minimum revolvement amount indicated in
section 21 of the Agreement;

 

“Royal Bank Prime” means the annual rate of interest RBC announces from time to
time as a reference rate then in effect for determining interest rates on
Canadian dollar commercial loans in Canada; and

 

“Transaction” means a transfer of funds from the Account to the Customer’s
business current account, made by RBC pursuant to section 3 of the Agreement.

 

2. General Terms of Agreement

 

If requested by RBC, the Customer must give RBC up-to-date credit and
financially-related information about the Customer. The Customer agrees to tell
RBC at once about any unfavourable change in the Customer’s financial position
that seriously weakens the Customer’s ability to pay the Debt to RBC as required
under the Agreement. Until the Customer does so, RBC may assume that all
information the Customer has supplied to RBC about the Customer’s financial
position is true and complete at the time the Customer gives it to RBC and that
each change in the Customer’s financial position after that time is not an
unfavourable one of the nature outlined above. Unless RBC otherwise agrees, the
Customer must make all payments under the Agreement in money which is legal
tender at the time of payment. As well, the mere lapse of the time fixed for
performing an obligation under the Agreement will have the effect of putting the
Customer in default of it. Unless the Customer and RBC otherwise agree in
writing, no interest will be payable at any time by RBC on a credit balance in
the Account.

 

3. Account Use

 

The Account is a revolving line of credit and such credit is available only to
cover transactions made through the Customer’s business current account
(including without limitation, transactions by way of a withdrawal request,
debit request, payment of a cheque or other payment instrument) where there are
no sufficient funds in that account to fund the transaction. Whenever the
balance in the Customer’s business current account is less than the Minimum
Retained Balance, RBC will, once a day, debit the Account such that the
Customer’s business current account is thereafter nil or in positive balance.
The amount of such debit will be the Minimum Revolvement Amount or a whole
multiple of the Minimum Revolvement Amount, and RBC will then deposit such
amount to the Customer’s business current account. The amount of each such
transfer will form part of the Debt as of the day of the transfer. If, pursuant
to the preceding paragraph, a transfer of funds from the Account to the
Customer’s business current account to fund a transaction in the Customer’s
business current account (including without limitation, a transaction by way of
a withdrawal request, a debit request, a payment of a cheque or other payment
instrument), will exceed or cause the Debt to exceed the Credit Limit, then RBC
will decline the transaction or return the cheque or payment instrument unpaid.

 

4. Compliance with Law

 

The Customer represents and warrants that the Customer is in compliance and
agrees that in the future the Customer will comply with all laws, regulations,
official directives and authorizations applying to the Customer or any of the
Customer’s property or business, including any relating to the environment or
public health and safety (“Environmental Laws”). The Customer will notify RBC
immediately of any breach of Environmental Laws. The Customer will also promptly
advise RBC of all communications and reports in connection with any matters
materially affecting the Customer, its property or business and relating to
Environmental Laws.



--------------------------------------------------------------------------------

5. OperatingLine PLUS

 

If the Customer selects the OperatingLine PLUS option, RBC is authorized (but
not obligated to) whenever there is a credit balance in the Customer’s business
current account that exceeds the sum of the Minimum Retained Balance plus the
Minimum Revolvement Amount, to apply all or part of such credit balance in an
amount which is equal to the Minimum Revolvement Amount or a whole multiple of
the Minimum Revolvement Amount, as a repayment on account of the debt.

 

6. Credit Limit

 

RBC is not required to proceed with any Transaction on the Account if the
Transaction would cause the Debt to exceed the Credit Limit.

 

7. Set Off

 

RBC is authorized (but is not obligated), at any time and without notice, to
apply any credit balance (whether or not then due) to which the Customer is then
beneficially entitled on any account (in any currency) at any branch or agency
of RBC in or towards satisfaction of the Debt and the Customer’s other
obligations under the Agreement. For that purpose, RBC is irrevocably authorized
to use all or any part of any such credit balance to buy such other currencies
as may be necessary to effect such application.

 

8. Debiting of Accounts

 

RBC is authorized, but not obligated, to debit any of the Customer’s accounts
with any amounts due and payable by the Customer under the Agreement.

 

9. Interest Charges

 

(a) Interest on Debt: The Customer will pay to RBC, on a monthly basis, interest
on the Debt at a rate equal to the Interest Rate in effect in the manner set out
in this section. In this respect, RBC will use any credit balance in the
Customer’s business current account in payment of the interest and if there are
insufficient funds, the Customer must fund the Customer’s business current
account to make such payment.

 

(b) Interest Calculation: RBC will charge the Customer interest on the amount of
each Transaction from (and including) the day it is made to the day RBC receives
payment in full of the Debt. The interest RBC charges on the Debt accrues daily
and is calculated and payable monthly as well after as before maturity, default
and judgment, with interest on overdue interest at the same rate as on the
principal amount of Debt.

 

(c) Interest Posting: On the Interest Payment Day, RBC will post the amount of
interest the Customer owes on the Debt to a business current account the
Customer holds with RBC which the Customer has selected for this purpose. RBC
may post that interest to the Account instead if, for any reason, it cannot be
posted to (or it is returned unpaid from) such other business current account.

 

(d) Interest Act Disclosure: The annual rates of interest to which the rates
calculated in accordance with the Agreement are equivalent, are the rates so
calculated multiplied by the actual number of days in the calendar year and
divided by 365.

 

10. Payment of Debt

 

(a) The Customer must pay all interest on the Debt as required by the Agreement
to keep the Account up-to-date;

 

(b) RBC may, at its discretion, require the Customer to make minimum principal
payments of Debt on a regular periodic basis and the Customer must make these
minimum payments at the times and in the way RBC advises the Customer to from
time to time to keep the Account up-to-date;

 

(c) The Customer must pay the amount of any Debt that exceeds the Credit Limit
at once to keep the Account up-to-date. The Customer must pay this excess even
though RBC may not yet have sent the Customer an account statement on which that
excess appears;

 

(d) The Customer must keep the Account up-to-date at all times, even if RBC is
delayed in or prevented from sending, for any reason, any one or more account
statements to the Customer. The Customer must contact RBC at least once a month
during such a delay or interruption to obtain any payment information the
Customer does not have and needs to know in order to comply with this section;
and

 

(e) The Customer will pay the Debt to RBC on demand.



--------------------------------------------------------------------------------

Subject to the above provisions of this section, the Customer may pay the Debt
it owes to RBC in full or in part at any time without notice, penalty or bonus.
RBC will apply each payment of the Debt in the following order: reimbursement of
expenses, interest charges and fees; principal amount of Debt.

 

11. Hold on Funds

 

RBC has the right to hold any cheque, instrument or other item used to pay Debt,
and to defer a Transaction until RBC receives payment for the cheque, instrument
or other item.

 

12. Fees and Expenses

 

The Customer agrees to pay to RBC the set-up fees and the monthly fees, as
indicated in section 21 of the Agreement, for the OperatingLine. Also, the
Customer will pay all expenses and legal costs (on the basis of a solicitor and
its own client, or where applicable including extra-judicial costs) incurred by
RBC in connection with the Agreement and any security provided to RBC and the
enforcement of RBC’s rights against the Customer or under any security. These
costs and expenses may include (but are not limited to) costs of amendments,
appraisals, inspections, environmental reviews, registrations, searches,
discharges and actions taken in connection with the preservation of RBC’s rights
under the Agreement or under RBC’s security.

 

13. Notices

 

Any notice or demand under the Agreement shall be given in writing by way of a
letter addressed to the Customer. If the letter is sent by telecopier, it shall
be deemed received on the date of transmission, provided such transmission is
received prior to 5:00 p.m. on a day on which the Customer’s business is open
for normal business and otherwise on the next such day. If the letter is sent by
ordinary mail at the address of the Customer, is shall be deemed received on the
date falling five (5) days following the date of the letter, unless the letter
is hand-delivered to the Customer, in which case, the letter shall be deemed to
be received on the date of the delivery. The customer must advise RBC at once
about any changes in the Customer’s address.

 

14. Changes

 

(a) Interest Rate: The Interest Rate under the Agreement will change
automatically, without notice, whenever the Royal Bank Prime changes.

 

(b) Other Terms: RBC may change any other terms of the Agreement periodically.
Unless the law requires RBC to do otherwise, RBC does not have to advise the
Customer about these changes before they take place. If the Account is used or
any Debt remains unpaid after the effective date of a change, it will attest
that the Customer has agreed to the change.

 

15. Proof of Debt and Interest Rate

 

RBC will keep records showing the amounts RBC has loaned to the Customer and
transferred from the Account to the Customer’s business current account,
together with all accrued interest, and the amounts the Customer has repaid to
RBC, under the Agreement, including all payments of principal, interest and fees
made by the Customer. These records will, in the absence of manifest error,
constitute conclusive evidence of the Debt the Customer owes RBC at any time.
RBC may use a microfilm, electronic or other reproduction of any Transaction or
other document evidencing the Debt to establish the Customer’s liability for
that Debt. If it is necessary for RBC to prove the Interest Rate in effect at
any time, the Customer agrees that RBC’s written certificate, setting out the
Interest Rate at that time, is sufficient proof for that purpose.

 

16. Collection and Use of Information

 

From time to time,

 

(a) RBC may collect credit and other financially-related information (including
information related to the Customer’s transactions) about the Customer (defined
in this section 16 as “Information”) from the Customer, from service
arrangements the Customer has made with or through RBC, from credit bureaux and
other financial institutions, and from references the Customer has provided to
RBC;

 

(b) RBC may use Information as follows:

 

(i) give it to credit bureaux, to other financial institutions, to persons with
whom the Customer has or may have financial or other business dealings and, with
the Customer’s consent, to other parties,

 

(ii) to determine the Customer’s financial situation,

 

(iii) to provide the customer with the services the Customer requests from RBC,
and

 

(iv) give it to anyone who works with or for RBC, but only as needed for the
provision of the services the Customer requests from RBC.



--------------------------------------------------------------------------------

RBC may use the Customer’s social insurance number, if applicable, for income
tax reporting purposes if the Customer has given that number to RBC; and

 

(c) RBC may also use Information for the following purposes:

 

(i) to promote RBC’s services to the Customer and add it to client lists RBC
prepares and uses it for this purpose, and

 

(ii) share it with other members of Royal Bank Financial Group (where the law
allows this) so that they may promote their services to the Customer.

 

RBC may also use the Customer’s social insurance number, if applicable, as an
aid to identify the Customer with credit bureaux and other financial
institutions for credit history file matching purposes.

 

The Customer may tell RBC to stop using Information in the ways described in
sub-section 16(c) at any time by contacting the Branch or by calling RBC
toll-free at 1-800-Royal-7-0 (1-800-769-2570). RBC acknowledges that the use of
Information in the ways described in sub-section 16(c) is at the Customer’s
option and that the Customer will not be refused credit or other services just
because the Customer has told RBC to stop using it in those ways. For the
purposes of sub-section 16(c)(ii), other members of Royal Bank Financial Group
include RBC’s affiliates which are engaged in the business of providing any one
or more of the following services to the public in Canada: deposits, loans and
other personal financial services; credit, charge and payment card services;
trust and custodial services; securities and brokerage services; insurance
services.

 

If the Customer is no longer a client of RBC or the Agreement terminates, RBC
may keep Information in its records so long as it is needed for the purposes
described in sub-section 16(b) above. The Customer consents to, and accepts this
as prior written notice of, RBC obtaining a credit report or other Information
about the Customer from time to time.

 

[RBC publishes a brochure about client privacy - “Straight Talk About Client
Privacy” - which outlines some matters relating to Information (e.g. where it is
stored, how to verify or correct it, etc.). The Customer may obtain a copy of
this brochure at any of RBC’s branches in Canada or by calling RBC at the
toll-free number shown above.]

 

17. Whole Agreement

 

The Agreement and any documents or instruments referred to in, or delivered
pursuant to, the Agreement constitute the whole and entire agreement between the
Customer and RBC with respect to the OperatingLine.

 

18. Severability

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
and such invalid provision shall be deemed to be severable.

 

19. Governing Law and Submission to Jurisdiction

 

The Agreement shall be construed in accordance with and governed by the laws of
the Province where the Customer resides and the laws applicable therein. The
Customer irrevocably submits to the non-exclusive jurisdiction of the courts of
such Province and acknowledges the competence of such courts and irrevocably
agrees to be bound by a judgment of any such court.

 

20. Language

 

The Customer and RBC have expressly requested that the Agreement and all related
documents, including notices, be drawn up in the English language. Les parties
ont expressément demandé que la présente convention et tous les documents y
afférents, y compris les avis, soient rédigés en langue anglaise. (Quebec only /
Québec seulement)



--------------------------------------------------------------------------------

21. Loan Details

 

NAME OF CUSTOMER: Boomerang Tracking, Inc./Reperage Boomerang Inc.

 

CREDIT LIMIT: Five Hundred Thousand                      Dollars ($500,000)

 

INTEREST RATE: The Royal Bank Prime in effect from time to time plus 0.75
percent per annum

 

Minimum Retained Balance: $

 

Minimum Revolvement Amount: $

 

OperatingLine PLUS

 

Interest Payment Day: The 21st day of each month

 

Fees: Set-Up Fees $                     Monthly Fee $                     

 

Customer’s Business Current Account Number:              Transit:

 

BRANCH ADDRESS: Ste Catherine & Stanley Branch 1140 Ste Catherine St W Montreal
QC H3B1H7

 

CUSTOMER’S ADDRESS: 9280 De L’Acadie Blvd Montreal QC H4N3C5

 

SIGNED by the Customer on: May 20, 2005

 

/S/ Boomerang Tracking/Reperage Boomerang Inc

 

/S/ Royal Bank of Canada